DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16, 19-25, 28-32 and 37-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cracauer et al. (US Pat 4,405,320).
Re claim 16, Cracauer discloses a fluid connector device 122+189 (Fig 14; it is noted that all reference characters cited below refer to Fig 14 unless otherwise noted) for providing a fluidic connection with a percutaneous fluid access device having a plurality of ports (it is noted that the italicized text is a functional recitation and, therefore, “a percutaneous fluid access device having a plurality of ports” is not a part of the claimed invention; this limitation is met in view of Fig 14 which shows the fluid connector device attached to percutaneous fluid access device 186 which includes ports 135 (Fig 13) within septum 172), the fluid connector device comprising: a connector body 122 configured to engage the percutaneous fluid access device (as seen in Fig 14; Col 5, Lines 22-26), the connector body having a first axis (extending vertically in Fig 14); a needle holder (the portion of 189 labeled in annotated Fig A 

    PNG
    media_image1.png
    735
    684
    media_image1.png
    Greyscale

Re claim 19, Cracauer discloses a fluid connector device 122+189 (Fig 14; it is noted that all reference characters cited below refer to Fig 14 unless otherwise noted) for providing a fluidic connection with a percutaneous fluid access device having a plurality of ports (it is noted that the italicized text is a functional recitation and, therefore, “a percutaneous fluid access device having a plurality of ports” is not a part of 

    PNG
    media_image2.png
    735
    712
    media_image2.png
    Greyscale

Re claim 20, Cracauer discloses an actuation mechanism (labeled in annotated Fig A above) to drive the plurality of hollow needles back and forth along the first axis (one of ordinary skill in the art would recognize that the indicated “actuation mechanism” could be the portion of component 189 gripped by the user to drive component 189 (and thus the plurality of hollow needles) vertically back and forth relative to the fluid access 
Re claim 21, Cracauer discloses that at least part of the actuation mechanism is detachable from the connector body (one of ordinary skill in the art would recognize that the entirety of component 189 (which comprises the actuation mechanism) is detachable from the connector body 122 due to component 189 being connected (within which the connector body 122 resides) via snap engagement, Col 7, Lines 7-10).  
Re claim 22, Cracauer discloses an attachment mechanism (labeled in annotated Fig A above) configured to secure the fluid connector device to an extracorporeal portion of the percutaneous fluid access device (Col 7, Lines 7-9).  
Re claim 23, Cracauer discloses that the attachment mechanism is configured to provide repeatable alignment of the connector body with the extracorporeal portion of the associated percutaneous fluid access device (as seen in Fig 14; since Col 7, Lines 7-10 disclose that the attachment mechanism snaps over the lip ridge 187, one of ordinary skill in the art would recognize that repeatable attachment (and, thus, alignment) is allowed).  
Re claim 24, Cracauer discloses that the attachment mechanism allows a repeatable alignment of each hollow needle with a predetermined one of the ports (as seen in Fig 14; since Col 7, Lines 7-10 disclose that the attachment mechanism snaps over the lip ridge 187, one of ordinary skill in the art would recognize that repeatable attachment (and, thus, alignment) is allowed).  
Re claim 25, Cracauer discloses that the attachment mechanism is configured to indicate that the fluid connector device has been securely attached to the extracorporeal 
Re claim 28, Cracauer discloses a neurosurgical fluid delivery apparatus (as seen in Fig 14; it is noted that all reference characters cited below refer to Fig 14 unless otherwise noted) (since one of ordinary skill in the art would recognize that the fluid connector device could be used with any vessel on any living creature, this limitation is met; it is noted that the claim does not state what differentiates a “neurosurgical fluid delivery apparatus” from any other fluid delivery apparatus) comprising a percutaneous fluid access device 186 having a plurality of ports 135 (within septum 172, as seen in Fig 13) and a fluid connector device 122+189 for providing a fluidic connection with the plurality of ports of the percutaneous fluid access device (as seen in Fig 14), wherein the fluid connector device comprises: a connector body 122 having a first axis (extending vertically in Fig 14); a needle holder (labeled in annotated Fig A above) holding a plurality of hollow needles (“needle pair”, Col 3, Lines 41-43; one needle is labeled in annotated Fig A below while the other lies directly behind it within the page due to the arrangement of needle openings 135, as seen in Fig 13), each hollow needle of the plurality of hollow needles having a longitudinal axis (extending vertically in Fig 14) that is aligned to be substantially parallel to the first axis (as seen in Fig 14); and a needle guide (the space formed between tabs 140 as seen in Fig 13,14 and labeled in Fig A above) configured to enable the plurality of hollow needles to be translated back and forth relative to the connector body along the first axis (as seen in Fig 14 and Fig A below, the needles move vertically through the needle guide and, therefore, one of 
Re claim 29, Cracauer discloses that the plurality of ports comprises at least one septum 172 having a septum surface (facing upward in Fig 14) and the apparatus is -4-Application No. 16/046,525 configured such that, whilst the fluidic connection is being established between the fluid connector device and the percutaneous fluid access device, the first axis of the connector body is substantially perpendicular to a plane (extending horizontally in Fig 14) containing the septum (as seen in Fig 14).
Re claim 30, Cracauer discloses an attachment mechanism (labeled in annotated Fig A above) configured to secure the fluid connector device to an extracorporeal 
Re claim 31, Cracauer discloses that the attachment mechanism allows repeatable alignment of each hollow needle of the plurality of hollow needles with a predetermined one of the plurality of ports (as seen in Fig 14; since Col 7, Lines 7-10 disclose that the attachment mechanism snaps over the lip ridge 187, one of ordinary skill in the art would recognize that repeatable attachment (and, thus, alignment) is allowed).  
Re claim 32, Cracauer discloses at least one catheter (“polymeric tubing”, Col 3, Line 33) connectable to the percutaneous fluid access device (Col 3, Lines 33-36).  
Re claim 37, Cracauer discloses an actuation mechanism (labeled in annotated Fig B above) to drive the plurality of hollow needles back and forth along the first axis (one of ordinary skill in the art would recognize that the indicated “actuation mechanism” could be the portion of component 189 gripped by the user to drive component 189 (and thus the plurality of hollow needles) vertically back and forth relative to the fluid access device 186 while it is being attached to and detached from the fluid access device 186 in Fig 14).
Re claim 38, Cracauer discloses that at least part of the actuation mechanism is detachable from the connector base (one of ordinary skill in the art would recognize that the entirety of component 189 (which comprises the actuation mechanism) is detachable from the connector body 122 due to component 189 being connected (within which the connector body 122 resides) via snap engagement, Col 7, Lines 7-10).  
Re claim 39, Cracauer discloses that the fluid connector device is a neurosurgical fluid connector device (since one of ordinary skill in the art would recognize that the fluid connector device could be used with any vessel on any living creature, this limitation is met; it is noted that the claim does not state what differentiates a “neurosurgical fluid connector device” from any other fluid connector device).
Re claim 40, Cracauer discloses that the fluid connector device is a neurosurgical fluid connector device (since one of ordinary skill in the art would recognize that the fluid connector device could be used with any vessel on any living creature, this limitation is met; it is noted that the claim does not state what differentiates a “neurosurgical fluid connector device” from any other fluid connector device).

Claims 16, 20, 22-24, 26, 28-32 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lapeyre et al. (US Pat 4,804,369).
Re claim 16, Lapeyre discloses a fluid connector device 7+13+12+78+38 (Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) for providing a fluidic connection with a percutaneous fluid access device having a plurality of ports (it is noted that the italicized text is a functional recitation and, therefore, “a percutaneous fluid access device having a plurality of ports” is not a part of the claimed invention; this limitation is met in view of Fig 5 which shows the fluid connector device attached to percutaneous fluid access device 4 which includes “star shaped slits” (Col 7, Lines 21-23) in membrane 34), the fluid connector device comprising: a connector body 7 configured to engage the percutaneous fluid access device (via threads, as seen in Fig 5; Col 5, Lines 37-44), the connector body having a first axis (extending vertically in Fig 5); a needle holder 12+9 holding a plurality of hollow 
Re claim 20, Lapeyre discloses an actuation mechanism 13 to drive the plurality of hollow needles back and forth along the first axis (Col 9, Lines 4-7).
Re claim 22, Lapeyre discloses an attachment mechanism (threads formed on connector base 7, as seen in Fig 5, Col 5, Lines 38-44) configured to secure the fluid 
Re claim 23, Lapeyre discloses that the attachment mechanism is configured to provide repeatable alignment of the connector body with the extracorporeal portion of the associated percutaneous fluid access device (one of ordinary skill in the art would recognize that a threadable connection is detachable and reattachable and therefore this limitation is met).
Re claim 24, Lapeyre discloses that the attachment mechanism allows a repeatable alignment of each hollow needle with a predetermined one of the ports (one of ordinary skill in the art would recognize that a threadable connection is detachable and reattachable and therefore this limitation is met).
Re claim 26, Lapeyre discloses an actuation mechanism 13 to drive the plurality of hollow needles back and forth along the first axis (Col 9, Lines 4-7), wherein the actuation mechanism is configured to drive the needles into engagement with the percutaneous fluid access device after the fluid connector device has been secured to the extracorporeal portion by the attachment mechanism (as seen in Fig 5).
Re claim 28, Lapeyre discloses a neurosurgical fluid delivery apparatus (as seen in Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) (since one of ordinary skill in the art would recognize that the fluid connector device could be used with any vessel on any living creature, this limitation is met; it is noted that the claim does not state what differentiates a “neurosurgical fluid delivery apparatus” from any other fluid delivery apparatus) comprising a percutaneous fluid access device 4 having a plurality of ports  (“star shaped slits” (Col 7, Lines 21-23) 
Re claim 29, Lapeyre discloses that the plurality of ports comprises at least one septum 34 (Col 7,<Lines 21-25) having a septum surface (facing upward in Fig 5) and the apparatus is -4-Application No. 16/046,525configured such that, whilst the fluidic connection is being established between the fluid connector device and the percutaneous fluid access device, the first axis of the connector body is substantially perpendicular to a plane (extending horizontally in Fig 5) containing the septum (as seen in Fig 5).
Re claim 30, Lapeyre discloses an attachment mechanism (threads, as seen in Fig 5; Col 5, Lines 38-44) configured to secure the fluid connector device to an extracorporeal portion of the percutaneous fluid access device (as seen in Fig 5; Col 5, Lines 37-44)
Re claim 31, Lapeyre discloses that the attachment mechanism allows repeatable alignment of each hollow needle of the plurality of hollow needles with a predetermined one of the plurality of ports (one of ordinary skill in the art would recognize that a threadable connection is detachable and reattachable and therefore this limitation is met).
Re claim 32, Lapeyre discloses at least one catheter 10 (seen in Fig 5 but not labeled; labeled in Fig 1) connectable to the percutaneous fluid access device (as seen in Fig 5).  
Re claim 39, Lapeyre discloses that the fluid connector device is a neurosurgical fluid connector device (since one of ordinary skill in the art would recognize that the fluid connector device could be used with any vessel on any living creature, this limitation is met; it is noted that the claim does not state what differentiates a “neurosurgical fluid connector device” from any other fluid connector device).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cracauer et al. (US Pat 4,405,320) in view of Brown (US Pat 4,695,273).
Re claim 27, Cracauer discloses all the claimed features except that the plurality of hollow needles comprises at least four hollow needles. Brown, however, teaches a substantially similar device comprising a needle holder 10 (Fig 1) comprising four hollow needles 12 (Fig 1; Col 2, Line 60 discloses four needles) for the purpose of delivering a plurality of fluids through a single needle holder (Col 1, Lines 28-30 and Col 2, Lines 23-26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cracauer to include at least four hollow needles, as taught by Brown, for the purpose of delivering a plurality of fluids through a single needle holder (Col 1, Lines 28-30 and Col 2, Lines 23-26).  

 Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapeyre et al. (US Pat 4,804,369) in view of Brown (US Pat 4,695,273).
Re claim 27, Lapeyre discloses all the claimed features except that the plurality of hollow needles comprises at least four hollow needles. Brown, however, teaches a substantially similar device comprising a needle holder 10 (Fig 1) comprising four hollow needles 12 (Fig 1; Col 2, Line 60 discloses four needles) for the purpose of delivering a .  

Response to Arguments
Applicant’s arguments filed 2/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.